DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In Reference to Claim 1
	In line 12-13 recites “an upstream end portion” should be “the upstream end portion”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 7
	In line 3-4, recites “an outer surface of the exhaust pipe at a downstream end portion of the straight portion is connected directly to the outer surface of the exhaust pipe upstream from the muffler” is unclear if the “outer surface” is supposed to be the same outer surface that is recited in claim 1. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In Reference to Claim 7
	Claim limitations recited in claim 7 are the same limitation disclosed in claim 1.


 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,787,943 to Kishikawa et al. (Kishikawa).

In Reference to Claim 1 and 7
Kishikawa, see Fig.4 annotated below discloses:
[AltContent: arrow][AltContent: textbox (E2)][AltContent: textbox (E1)][AltContent: arrow][AltContent: textbox (F[img-media_image1.png])][AltContent: textbox (B[img-media_image1.png])][AltContent: arrow][AltContent: arrow][AltContent: textbox (D)][AltContent: textbox (C)][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: textbox (A)][AltContent: ]
    PNG
    media_image2.png
    818
    527
    media_image2.png
    Greyscale

An exhaust system comprising: 
	an exhaust pipe ( 21, 26, 25B) including a straight portion (26, 25B), and 
	a bent portion (23) that is bent and extends from a downstream end of the straight portion; 
	a muffler (30) provided on a downstream side of the exhaust pipe; and 
	a vibration reducing reinforcing member (38) for reducing vibration of the exhaust system, wherein: the straight portion of the exhaust pipe is connected with an upstream end  (F) of the muffler through the bent portion; and the vibration reinforcing member is provided such that one end (E1) of the vibration reducing reinforcing member is directly connected to an outer surface of the exhaust pipe at  a downstream end portion of the straight portion (26, 25b), and an opposite end (E2) of the vibration reducing reinforcing 
	With regards to the limitation “vibration reducing reinforcing member” for reducing vibration of the exhaust system, Kishikawa does not explicitly disclose “vibration” or elimination of vibration.
However Kishikawa structure discloses the bracket 38 which connects both muffler and passage which at the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to recognized that the bracket/reinforcing member of Kishikawa would be capable of reducing or eliminating vibrations. Further even if the bracket 38 is attached to the vehicle attaching and use of the bracket further eliminates vibrations. As such Kishikawa bracket 38 is considered to be a vibration reducing reinforcing member.

In Reference to Claim 2
Kishikawa, see Fig.4 annotated above discloses:
	The vibration reducing reinforcing member is formed so as to have an arc-shaped section (B) that is curved along an outer periphery of the straight portion and an outer periphery of the muffler.  

In Reference to Claim 3
Kishikawa, see Fig.4 annotated above discloses:
	The bent portion is bent so as to separate from an axis of the straight portion towards the downstream side of the exhaust pipe; and the vibration reducing reinforcing 
In Reference to Claim 4
Kishikawa, see Fig.4 annotated above discloses:
	a projecting bead (38a, 38c) is formed in the vibration reducing reinforcing member, the projecting bead projecting to a side separating from the bent portion; and the projecting bead extends in a direction extending across the straight portion and the muffler.  
In Reference to Claim 5
Kishikawa, see Fig.4 annotated above discloses:
	a flange portion (C) is formed in the reinforcing member; and 
	the flange portion is a side edge portion (D) of the vibration reducing reinforcing member that is bent in a direction separating from the bent portion and goes along the direction extending across the straight portion and the muffler.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 10,787,943 to Kishikawa et al. (Kishikawa) as applied to claim 1 and further in view of US 4,907,666 to Tecco.
In Reference to Claim 6

	The vibration reducing reinforcing member 38 is welded to the straight portion (at mount 38a) along a longitudinal direction of the straight portion.
Tecco, see col. 4 lines 26-32 discloses;
	The vibration reducing reinforcing member (lateral brace 80) is welded to the straight portion (at mount 38a) along a longitudinal direction of the straight portion (tube 84).
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to weld reinforcement member 38 to the tube straight portion, combine the teachings of Tecco with Kishikawa, since this would enable the practitioner of the primary reference to practice the advantage of fastening the structure of the reinforcing member 38 to form mount 38a thus securing the reinforcing member 38 into the exhaust device.


Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. 
Applicant Argument:
	“Kishikawa does not describe the mount member 38 to be provided such that one end of the mount member is directly connected to an outer surface of the exhaust pipe at a downstream end portion of the straight portion, and an opposite end of the mount member is connected to a surface of an upstream end portion of the muffler. 

Examiner Response:
	The mount member is connected to “an exhaust pipe” the criteria as shown in the figures there is a pipe 21 and Examiner is interpreting the sections 26 and 25 being an exhaust pipe.  A pipe is defined to be a tube and the mount 38 is connected to its outer surface. Thus the rejections stands.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY AYALA DELGADO/Primary Examiner, Art Unit 3746